Mr. Justice Gary delivered the opinion of the Court. This case comes here on an original record, which— upon proceedings here, which it is not necessary to detail— was admitted to be, in part, no record, and upon three' supplemental records, to which there is no allusion in the-abstract. Unless we disregard rules of this court, which we must enforce impartially or not at all, we can not inquire as to the merits of the case. Thompson v. Economy Furniture Company, 64 111. App. 140. The judgment is affirmed.